NUMBER 13-08-00527-CV

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG


TEXAS YOUTH COMMISSION -
EVINS REGIONAL JUVENILE CENTER,                                               Appellant,

                                             v.

NELINA GARZA,                                                                  Appellee.


   On appeal from the 93rd District Court of Hidalgo County, Texas.


                          MEMORANDUM OPINION

        Before Chief Justice Valdez and Justices Garza and Vela
                Memorandum Opinion by Justice Garza

       Appellant, Texas Youth Commission-Evins Regional Juvenile Center (“TYC”),

appeals the trial court’s denial of its plea to the jurisdiction in favor of appellee, Nelina

Garza. By two issues, the TYC contends that the trial court committed reversible error

because: (1) Garza failed to exhaust her administrative remedies under the Texas

Whistleblower Act, see TEX . GOV’T CODE ANN . §§ 554.001-.010 (Vernon 2004); and (2)
Garza’s claims under chapter 261 of the family code could have been brought under the

Texas Whistleblower Act and are, thus, precluded. See TEX . FAM . CODE ANN . § 261.110(b),

(l) (Vernon 2008). We affirm.

                                       I. BACKGROUND

       This dispute pertains to numerous grievances filed by Garza against TYC for

employment retaliation that allegedly resulted because she reported child abuse at TYC

during a riot that occurred at the Evins Regional Juvenile Center (the “Evins facility”) in late

October and early November 2004.

A. The Riot at the Evins Facility

       In late October 2004, TYC officials learned that a group of youthful offenders

intended to riot at the Evins facility to protest the removal of privileges as punishment for

misbehavior. In response to the threat, TYC officials brought in juvenile correctional

officers from other facilities around the state. These officers, also known as the STAR

team, were trained in quelling riots and dealing with disruptive situations.

       On the night of October 31, 2004, a group of youthful offenders set fire to their

dormitory and incited a riot on one of the facility’s dormitory floors. Members of the STAR

team moved to quell the riot. The actions of the STAR team in quelling the riot served as

the basis for Garza’s reports of child abuse.

       In various administrative complaints, Garza alleged that she personally witnessed

the actions of several members of the STAR team during the riot. Garza asserted that she

observed several STAR team members physically abuse the youthful offenders, including

throwing them to the ground, striking them in the face and body, throwing them against the

wall, hand-cuffing them and placing them in fire ant piles for hours at a time, and cursing


                                               2
at them.1

         Thereafter, Garza reported these alleged abuses to both Superintendent Bill Roach

and Assistant Superintendent Jean Tomlinson. Garza later contended that neither Roach

nor Tomlinson did anything in response to her reports. Garza subsequently made an

anonymous report to the Child Protective Services child abuse hotline and filed a report

with the Edinburg Police Department. Garza also participated in an on-camera interview

with the local Edinburg media, describing the alleged abuses that she had witnessed.

B. Garza’s Complaints About Employment Retaliation

         Garza contended that shortly after reporting the alleged instances of child abuse

she: (1) was subjected to a retaliatory hostile work environment; (2) received unwarranted

written reprimands; (3) was denied three promotions; (4) was subjected to a workload

increase; (5) was verbally counseled in March 2005; (6) was overly scrutinized in carrying

out her job responsibilities; (7) received low performance evaluations; and (8) was

constructively terminated. Garza stated that she was subjected to this treatment by TYC

officials because of the child abuse reports she made.


         1
             In her deposition, Garza m ade the following statem ents with respect to the actions of the STAR
team :

         I witnessed they were hog-tying the youth. They were putting them on top of ant piles. They
         were leaving them out there up to four hours. I had tim ed it, so I know how long it was. They
         were basically just verbal abuse [sic] towards them , cursing them . They were also banging
         them against the walls.

                   ....

         They [the youthful offenders] had their hands behind their back and then their feet, and they
         were tied up together.

                   ....

         And they were lying on their stom ach.




                                                       3
        The record contains three grievances filed by Garza with TYC officials. The first

grievance, received by TYC officials on November 23, 2004, contained the following three

complaints: (1) “On 11-16-04, Mr. Roach is questioning my integrity and work ethics”2; (2)

“On 11-18-04, Ms. Tomlinson is questioning (doubting) my ability to perform my job duties

on completing the level 1 hearings for the youth that were involved in the riot on 10-30-04"3;

and (3) “On 11-18-04, Mr. Roach was obstructing my ability to protect the [S]tate’s interest

in prosecuting the riot cases.”4 In a letter dated January 3, 2005, Britt Canary, Director of


        2
            W ith respect to her first com plaint, Garza stated the following:

                   I have a youth on m y caseload that his m other needed m oney to help pay the rent
        for this m onth. So, on 11-16-04, I went into Mr. Roach’s office to get his signature on a
        m oney request for the youth. Mr. Roach asked m e if I checked on why this youth wanted to
        send m oney hom e because parents have been know[n] to steal from the youth. I inform ed
        him that I had spoken to the m other. Then he m akes a [sic] the com m ent, “I will only sign
        this for a trustworthy person.” Mr. Roach had a grin on his face. I respond by saying, “yes
        sir, that is why I checked with his m other and the parole officer which had to go and com plete
        a new hom e evaluation because the fam ily had to be re-located to a new neighborhood so
        the parole officer will approve the hom e. The youth would not be able to go hom e other wise
        [sic]. His m other was ill and not able to work for a few weeks and she does not have sick
        leave.” He signs the request then states, “so you went to approve the hom e.” I stated, “no,
        that is the [parole officer’s] job.”

                Mr. Canary was sitting there with a sm ile on his face. I don’t know if they both were
        m ocking m e or just trying to belittle m e. W ell, I felt like Mr. Roach is questioning m y integrity
        and work ethics. I have been working for TYC 7 years and 10 ½ m onths. My record should
        speak for itself. I have always been courtesy [sic] to everyone and have show [sic]
        professionalism even after I have been disrespect [sic] and degraded. . . .

        3
          Garza’s second com plaint pertained to Tom linson’s reluctance to turn over a video tape of the riot
to two attorneys representing youths involved. Garza alleged that “Ms. Tom linson m ade m e feel like I don’t
know what I’m doing[,] and she has to be on top of m e. W hen in fact she does not know anything about
conducting a level 1 hearing.”

        4
            In her third com plaint, Garza noted that:

        I went to adm inistration to find Ms. Tom linson and inform her that Mr. Moton [counsel for a
        youth involved in the riot] wishes to view the tape. . . . Mr. Roach was viewing the tape with
        David Guerra, Belinda Lanfranco[,] and I believe the other person was Britt Canary . . . . Mr.
        Roach was very rude and disrespectful to m e. He spoke to m e in a very dem anding rude
        voice and looked at m e with hate in his eyes. He scared m e; I have never seen Mr. Roach
        look at m e like that or speak to m e in that tone of voice. Mr. Roach stated[,] “I have not
        viewed the tape until now. W hen and if I’m going to allow the attorney to view it, I will speak
        to the attorney.” I looked at him with an okay look. Then he states, “I’m at no one[’]s beck
        and call” staring m e down. . . . Mr. Roach m ade m e feel like I was doing som ething wrong
        by allowing the attorney and his clients (youth) to view the tape. I did not appreciate the tone

                                                          4
Juvenile Corrections with the TYC, notified Garza that he had concluded that Roach and

Tomlinson “did not intentionally question your ethics or integrity.” Canary based his

conclusion on conversations he had with Roach, Tomlinson, Chester Clay, the Deputy

Director of Juvenile Corrections, and Amy Cooper, the hearing officer. Canary noted that

“[t]his decision exhausts your administrative remedies.”

        The second grievance, filed on February 8, 2005, involved a written reprimand that

Garza received for failing to follow proper procedures in filling out agency forms and

incident reports. Garza sought to have the written reprimand expunged from her personnel

file and argued that TYC was not consistent in issuing written reprimands. Tomlinson

conducted the investigation of Garza’s second grievance, and, after speaking with Juan

Gonzalez and Belinda Lanfranco, Data Coordinator, concluded that Garza did not violate

TYC procedures and that Garza was entitled to the relief sought. In a letter dated April 18,

2005, Tomlinson notified Garza that the written reprimand was to be rescinded.

        The third grievance, signed by Garza on March 21, 2005, alleged that: “Mr. Bart

Caldwell [the current superintendent of the Evins Regional Juvenile Center] and Jean

Tomlinson are harssing [sic] me and creating a hostile work environment for me at work.”

The grievance also noted that “On 3-7-05, at about 5:30 p.m., I was threaten [sic] with

termination and the chain of command was used. Ms. Tomlinson released J.Z. . . . from

security because I was the victim of the sexual contact” and that “[m]ost of the caseworkers

know how I’m begin [sic] treated.”5 With respect to the relief sought, Garza stated that she


        of voice and the m annerism that he spoke to m e. How Mr. Roach disrespected, belittled[,]
        and degraded m e in front of m y co-workers, an outside attorney, and parents.

        5
          In this com plaint, Garza referred to TYC’s decision to release a youthful offender back to his dorm
from security after Garza had alleged that the offender had inappropriately touched her buttocks. Garza
believed that TYC officials were retaliating against her by choosing to release the offender back into the
general population.

                                                      5
wanted TYC officials to stop retaliating against her. Canary investigated Garza’s third

grievance and, after speaking with Caldwell, Tomlinson, and Jimmy Reyes, Recreation

Program Specialist, Canary denied Garza’s request for relief in a letter dated April 11,

2005. In his April 11, 2005 letter, Canary noted that Garza had not presented any

evidence to suggest that she was retaliated against and that his decision was “final, and

not subject to appeal.”

        In early 2005, Garza applied for the positions of program administrator and assistant

superintendent at the Beto House, a TYC facility located in McAllen, Texas. In her

deposition, Garza noted that a TYC official told her that she was being groomed for each

of these positions. However, TYC officials ultimately hired other people for the positions.

Garza alleged that she was denied these promotions because of the child abuse report she

had made earlier. Garza also alleged in her deposition testimony that TYC officials

retaliated against her by terminating her when she was unable to resume her regular duties

as a caseworker due to injuries sustained at the Evins facility.6

C. Procedural History

        On May 10, 2005, Garza filed her original petition in this matter, asserting a cause

of action under chapter 554 of the government code for harassment and a hostile work

environment created by TYC officials. See TEX . GOV’T CODE ANN . §§ 554.001-.010. TYC

filed its original answer and affirmative defenses on May 31, 2005. In this filing, TYC

alleged, among other things, that Garza failed to: (1) comply with the applicable statute

of limitations requiring her to file her lawsuit within ninety days after the occurrence of any

alleged adverse personnel action, see id. § 554.005; (2) exhaust her administrative

        6
          Garza stated in her deposition that she injured her back in August 2005, when she slipped and fell
on the floor at the Evins facility. She further stated that TYC term inated her in January 2006.

                                                     6
remedies as required by chapter 554, see id. § 554.006(a), (d); or (3) make any report, in

good faith, to an appropriate law enforcement authority.

       On August 31, 2007, Garza filed her first amended petition. In this filing, Garza re-

asserted the claims made in her original petition, and she included a new cause of action

for discrimination under section 261.110 of the family code. See TEX . FAM . CODE ANN . §

261.110. In addition, Garza noted the following in her first amended petition:

              Because of such reporting made in good faith, Plaintiff suffered
       adverse personnel actions at the Evins Regional Juvenile Center.
       Specifically, Plaintiff was passed up for promotions, such as Program
       Administrator and Assistant Superintendent at the facility known as the Beto
       House.

              Further, Plaintiff’s complaints and grievances were generally not
       considered or resolved in a timely manner as other complaints and
       grievances because of her reporting violations of law back in November of
       2004. Plaintiff’s work assignment was also affected by the discrimination she
       suffered at work. Plaintiff’s job performance and evaluation have also been
       questioned and subject to undue scrutiny resulting in harassment.

              ....

             As a result of such adverse personnel actions, Plaintiff has suffered
       harassment and mental anguish.

       TYC subsequently filed its second amended plea to the jurisdiction on March 25,

2008. In its plea to the jurisdiction, TYC argued that the trial court lacked jurisdiction to

hear Garza’s claims because Garza failed to comply with the grievance procedures

outlined by section 554.006 of the government code. See TEX . GOV’T CODE ANN . §

554.006(a), (d). TYC further alleged that Garza’s prior grievances were insufficient to

establish a “hostile work environment” claim. TYC also argued that Garza was precluded

from bringing a claim under chapter 261 of the family code because the substance of

Garza’s claims—the “alleged retaliation for reporting child abuse (a criminal act)”—invoked



                                             7
both chapter 261 of the family code and chapter 554 of the government code, and the

family code specifically provides that “[a] public employee who has a cause of action under

Chapter 554, Government Code, . . . may not bring an action based on that conduct under

this section.” TEX . FAM . CODE ANN . § 261.110(l); see TEX . GOV’T CODE ANN . § 554.002.

       After a hearing on May 28, 2008, the trial court requested a transcript of Garza’s

deposition that was taken on August 28, 2007, which TYC provided. The trial court

subsequently denied TYC’s plea to the jurisdiction on August 18, 2008. In its order

denying TYC’s plea to the jurisdiction, the trial court noted the following: “IT IS ORDERED

that Plaintiff [Garza] is precluded from submitting any jury issues under Chapter 261 of the

Texas Family Code on any causes of action that could sustain an action under Chapter

554 of the Texas Government Code known as the Texas Whistleblower’s [sic] Act . . . .”

This interlocutory appeal followed.

                                  II. STANDARD OF REVIEW

       We have jurisdiction to review a district court’s interlocutory order that grants or

denies a plea to the jurisdiction by a governmental unit. See TEX . CIV. PRAC . & REM . CODE

ANN . § 51.014(a)(8) (Vernon 2008), § 101.001(3)(B) (Vernon 2005). A plea to the

jurisdiction is a dilatory plea used to defeat a cause of action without regard to whether the

claims asserted have merit. Bland Indep. Sch. Dist. v. Blue, 34 S.W.3d 547, 554 (Tex.

2000). The plea challenges the trial court’s subject-matter jurisdiction. Id.; see Tex. Dep't

of Transp. v. Jones, 8 S.W.3d 636, 638 (Tex. 1999). Whether a trial court has subject-

matter jurisdiction and whether a pleader has alleged facts that affirmatively demonstrate

the trial court's subject-matter jurisdiction are questions of law that we review de novo.

Tex. Dep't of Parks & Wildlife v. Miranda, 133 S.W.3d 217, 226 (Tex. 2004); Tex. Natural


                                              8
Res. Conservation Comm'n v. IT-Davy, 74 S.W.3d 849, 855 (Tex. 2002).

       The plaintiff has the burden to plead facts affirmatively showing that the trial court

has jurisdiction. Tex. Ass'n of Bus. v. Tex. Air Control Bd., 852 S.W.2d 440, 446 (Tex.

1993); Univ. of N. Tex. v. Harvey, 124 S.W.3d 216, 220 (Tex. App.–Fort Worth 2003, pet.

denied). We construe the pleadings liberally in favor of the pleader, look to the pleader's

intent, and accept as true the factual allegations in the pleadings. See Miranda, 133
S.W.3d at 226, 228; City of Fort Worth v. Crockett, 142 S.W.3d 550, 552 (Tex. App.–Fort

Worth 2004, pet. denied).       If a plea to the jurisdiction challenges the existence of

jurisdictional facts, we consider relevant evidence submitted by the parties when necessary

to resolve the jurisdictional issues raised, as the trial court is required to do. Miranda, 133
S.W.3d at 227; Blue, 34 S.W.3d at 555 (confining evidentiary review to evidence that is

relevant to the jurisdictional issue).

       A trial court’s review of a plea to the jurisdiction challenging the existence of

jurisdictional facts mirrors that of a traditional motion for summary judgment. Miranda, 133
S.W.3d at 228; see TEX . R. CIV. P. 166a(c). The governmental unit is required to meet the

summary judgment standard of proof for its assertion that the trial court lacks jurisdiction.

Miranda, 133 S.W.3d at 228. The plaintiff is then required to show that there is a disputed

material fact regarding the jurisdictional issue. Id. If the evidence creates a fact question

regarding jurisdiction, the trial court must deny the plea to the jurisdiction and leave its

resolution to the fact finder. Id. at 227-28. But, if the evidence is undisputed or fails to

raise a fact question on the jurisdictional issue, the trial court rules on the plea to the

jurisdiction as a matter of law. Id. at 228.




                                               9
                                                 III. ANALYSIS

A. Garza’s Whistleblower Claims

        In its first issue, TYC argues that the trial court committed reversible error by

refusing to grant its plea to the jurisdiction because Garza “failed to exhaust her

administrative remedies with respect to the promotion denials, termination, and ‘hostile

work environment.’” Garza contends that she initiated and exhausted her administrative

remedies with respect to her “hostile work environment” and retaliation claims. She also

contends that (1) she was not required to draft her complaints with the same exacting

standard applied to pleadings drafted by attorneys, and (2) TYC officials had notice of all

of her claims because they were the ones “who were the final arbiters of her grievances.”

        1. Initiation of an Action Under the Texas Whistleblower Act

        The Texas Whistleblower Act (the “Act”) prevents state or local governmental

entities from suspending, terminating, or taking an adverse personnel action7 against a

public employee who in good faith reports a violation of law by the state governmental

entity to an appropriate law enforcement authority.8 TEX . GOV'T CODE ANN . § 554.002(a).

The Act contains an express waiver of the State’s sovereign immunity. See id. § 554.0035

(“A public employee who alleges a violation of this chapter may sue the employing state



        7
            A “[p]ersonnel action” is defined in the W histleblower Act as “an action that affects a public
em ployee’s com pensation, prom otion, transfer, work assignm ent, or perform ance evaluation.” T EX . G O V ’T
C OD E A N N . § 554.001(3) (Vernon 2004). The United States Suprem e Court has held that in establishing an
adverse personnel action, a plaintiff m ust show that “a reasonable em ployee would have found the challenged
action m aterially adverse . . . .” Burlington N. & Santa Fe Ry. Co. v. W hite, 548 U.S. 53, 68 (2006) (internal
quotations om itted); see Montgomery County v. Park, 246 S.W .3d 610, 612 (Tex. 2007) (“[F]or a personnel
action to be adverse within the m eaning of the [Texas W histleblower] Act, it m ust be m aterial, and thus likely
to deter a reasonable, sim ilarly situated em ployee from reporting a violation of the law.”).

        8
           The W histleblower Act provides that a “[s]tate governm ental entity” is “a board, com m ission,
departm ent, office, or other agency in the executive branch of state governm ent, created under the
constitution or a statute of the state . . . .” T EX . G O V ’T C OD E A N N . § 554.001(5)(A).

                                                       10
or local governmental entity for the relief provided by this chapter. Sovereign immunity is

waived and abolished to the extent of liability for the relief allowed under this chapter for

a violation of this chapter.”); see also Tex. Dep’t of Human Servs. v. Okoli, 263 S.W.3d
275, 278 (Tex. App.–Houston [1st Dist.] 2007, pet. filed) (noting that the first sentence of

section 554.0035 of the government code waives immunity from suit and the second

sentence waives immunity from liability).

       Before filing suit, however, a claimant “must initiate action under the grievance or

appeal procedures of the employing state or local governmental entity relating to

suspension or termination of employment or adverse personnel action.” TEX . GOV’T CODE

ANN . § 554.006(a) (emphasis added); see Univ. of Tex. Med. Branch at Galveston v.

Barrett, 159 S.W.3d 631, 632 (Tex. 2005) ("Before suing under the Texas Whistleblower

Act, a public employee must timely initiate his employer's grievance or appeal procedures

relating to employee discipline."); Univ. of Tex. Med. Branch at Galveston v. Savoy, 86
S.W.3d 782, 785 (Tex. App.–Beaumont 2002, pet. denied). If a final decision is not

rendered within sixty days after the date grievance procedures are initiated, then the

employee may elect to exhaust the applicable grievance procedures previously initiated

or terminate the grievance procedures altogether and timely file suit. See TEX . GOV’T CODE

ANN . § 554.006(d)(1), (2).

       The requirement that an employee "initiate" grievance procedures before filing suit

is to afford the employer an opportunity to correct its errors by resolving disputes before

litigation. City of San Antonio v. Marin, 19 S.W.3d 438, 441 (Tex. App.–San Antonio

2000), disapproved of on other grounds by Barrett, 159 S.W.3d at 633 n.7. Section

554.006 does not require that grievance or appeal procedures be exhausted before suit


                                             11
can be filed; rather, it requires that such procedures be timely initiated and that the

grievance or appeal authority have sixty days to render a final decision. Barrett, 159
S.W.3d at 632; see City of Fort Worth v. Shilling, 266 S.W.3d 97, 102 (Tex. App.–Fort

Worth 2008, pet. filed). While the Whistleblower Act does not dictate what actions are

required to "initiate" the grievance procedure, the Act is remedial in nature and should be

liberally construed to effect its purpose. Moore v. Univ. of Houston-Clear Lake, 165
S.W.3d 97, 102 (Tex. App.–Houston [14th Dist.] 2005, no pet.); City of New Braunfels v.

Allen, 132 S.W.3d 157, 161 (Tex. App.–Austin 2004, no pet.).

        2. Discussion

        TYC argues that Garza failed to exhaust her administrative remedies with respect

to her complaints for promotion denials, termination, and “hostile work environment.” TYC

also argues that because Garza did not specifically grieve each of her complaints, she did

not provide TYC with adequate notice of her complaints in a timely manner; therefore,

Garza did not meet the statutory prerequisites to filing suit, which thereby deprived the trial

court of subject-matter jurisdiction over her complaints. See TEX . GOV’T CODE ANN . §

311.034 (Vernon Supp. 2008).9

        9
         At the tim e Garza’s lawsuit was filed, the previous version of section 311.034 of the governm ent
code was in effect. See Act of June 15, 2001, 77th Leg., R.S., ch. 1158, § 8, 2001 Tex. Gen. Laws 2431,
2433 (am ended 2005) (current version at T EX . G O V ’T C OD E A N N . § 311.034 (Vernon Supp. 2008)). The
previous version of section 311.034 provided the following:

                 In order to preserve the legislature’s interest in m anaging state fiscal m atters through
        the appropriations process, a statute shall not be construed as a waiver of sovereign
        im m unity unless the waiver is effected by clear and unam biguous language. In a statute, the
        use of “person,” as defined by Section 311.005 to include governm ental entities, does not
        indicate legislative intent to waive sovereign im m unity unless the context of the statute
        indicates no other reasonable construction.

Id. However, in 2005, the legislature am ended section 311.034 to include the following language: “Statutory
prerequisites to a suit, including the provision of notice, are jurisdictional requirem ents in all suits against a
governm ental entity.” Act of June 18, 2005, 79th Leg., R.S., ch. 1150, § 1, 2005 Tex. Gen. Laws 3785, 3785.
The 2005 am endm ent to section 311.034 becam e effective on Septem ber 1, 2005. In the instant case, Garza

                                                       12
        Both parties confine their analysis to Garza’s March 21, 2005 grievance because

it was the only grievance filed within ninety days of Garza’s lawsuit. See TEX . GOV’T CODE

ANN . § 554.005 (Vernon 2004) (requiring that the employee file suit no later than the 90th

day after the date on which the alleged violation “(1) occurred; or (2) was discovered by the

employee through reasonable diligence”). However, we find that Garza’s February 8, 2005

complaint is also within the purview of this appeal because TYC did not issue its findings

as to that complaint until April 18, 2005, and Garza filed her lawsuit on May 10, 2005. See

id. § 554.006(c) (“Time used by the employee in acting under the grievance or appeal

procedures is excluded, except as provided by Subsection (d), from the period established

by Section 554.005.”), (d) (“If a final decision is not rendered before the 61st day after the

date procedures are initiated . . ., the employee may elect to . . . exhaust the applicable

procedures under Subsection (a), in which event the employee must sue not later than the

30th day after the date those procedures are exhausted to obtain relief under this chapter

. . . .”) (emphasis added).

        In reviewing Garza’s grievances, we are mindful of the supreme court’s practice of

construing “the pleadings liberally in the plaintiff’s favor.” See Tex. Dep’t of Transp. v.

Ramirez, 74 S.W.3d 864, 867 (Tex. 2002). “Good faith allegations are to be taken as true,

unless the defendant pleads and proves that the petition’s allegations were fraudulently

made to confer jurisdiction.”            City of Austin v. Ender, 30 S.W.3d 590, 593 (Tex.

App.–Austin 2000, no pet.). Moreover, section 554.006 does not require an employee to

use particular words when initiating a grievance, which is consistent with a liberal




filed her lawsuit on May 10, 2005. Thus, the 2005 am endm ent to section 311.034 was not in effect at the tim e
Garza filed her lawsuit and, therefore, is not applicable, contrary to TYC’s assertions.

                                                     13
construction of the Act. See TEX . GOV’T CODE ANN . § 554.006; see also Moore, 165
S.W.3d at 102; Allen, 132 S.W.3d at 161.

       Contrary to TYC’s assertions, section 554.006 does not require that the grievance

or appeal procedures be exhausted before a lawsuit may be filed; rather, section 554.006

only requires that such procedures be timely initiated and that the employer be given sixty

days in which to respond to the grievance. See TEX . GOV’T CODE ANN . § 554.006; Barrett,
159 S.W.3d at 632; Shilling, 266 S.W.3d at 102. Therefore, the relevant inquiry is whether

Garza initiated her complaints through TYC’s grievance process.

       In her February 8, 2005 grievance, Garza complained about a written reprimand that

she had received. Garza alleged in her complaint that the reprimand was unwarranted and

sought to have it expunged from her personnel file. Garza further alleged that TYC officials

were not acting in a consistent manner in issuing written reprimands. After conducting an

investigation, TYC officials determined that Garza had not violated TYC procedures and

that she was entitled to have the reprimand expunged from her record. Tomlinson

provided Garza with a copy of her findings on April 18, 2005.

       In her March 21, 2005 grievance, Garza complained about TYC’s early release of

a youthful offender back into the general population even though the youthful offender had

allegedly touched Garza inappropriately. In addition, Garza took issue with a meeting

conducted on March 7, 2005, at which TYC officials allegedly threatened her with

termination. Specifically, Garza stated the following in her March 21, 2005 grievance: (1)

“Mr. Bart Caldwell and Jean Tomlinson are harssing [sic] me and creating a hostile work

environment for me at work”; (2) she was threatened with termination; (3) TYC officials

were retaliating against her; and (4) most of the caseworkers at the Evins facility were


                                            14
aware of how TYC officials were treating her.

       Garza provided deposition testimony that she applied for the positions of program

administrator and an assistant superintendent position at the Beto House in January 2005.

Garza alleged that a TYC official told her that she was being groomed for both of the

positions. However, TYC officials hired other people for the positions, which Garza alleged

was in retaliation for her making the child abuse report.       Garza recalled that Canary

informed her that he did not approve of her making the child abuse report. Garza testified

that TYC officials were nice, accommodating, and cordial to her prior to the child abuse

report; however, TYC officials became increasingly hostile towards her after the report was

made. In fact, Garza alleged that, after she made the child abuse report, TYC officials:

(1) were rude to her; (2) refused to help her; (3) repeatedly questioned her ability to do her

job even though she had worked for TYC for more than seven years; (4) prevented her

from doing her job; (5) issued her unwarranted reprimands; and (6) rated her less favorably

on her performance evaluations. When asked about her “hostile work environment”

complaint, Garza stated that:

             Everything just happened at once. How could I say? They just
       stopped talking to me. My supervisor wouldn’t even look at me. They
       just—everybody was—it just became, like, very hostile.

              ....

             Yes. They would—like the security staff would refuse to help me
       whenever we had to bring out some of the youth outside. There’s a
       procedure that had to be followed. They would not assist me at all.

              ....

               Just the way they were treating me. They were always taking me into
       their office. Basically[,] they would threaten to fire me, on several occasions.
       They were yelling at me. Ms. Tomlinson would—had cursed at me before,
       saying that what I was doing was incorrect, that I did not know what I was

                                             15
       doing, and this was going on, like, on a daily basis.

       Garza later stated that she worked with TYC until January 2006, when she was

medically separated. Garza had previously injured her back when she slipped and fell on

the floor at the Evins facility in August 2005. Prior to her separation, Garza had not worked

for TYC for three months while she was recovering from her injuries. Once her doctor

cleared her for light duty, Garza returned to work. Upon her return, TYC officials placed

her on regular duty, which included lifting up to 100 pounds, climbing stairs, and restraining

unruly youthful offenders.       Garza testified that light duty encompassed typical

administrative tasks like answering the telephone and filing. Garza tried to perform the

tasks of a TYC employee on regular duty, but doing so aggravated her injuries. Because

she was unable to perform her regular duties, TYC sent Garza a letter notifying her of her

medical separation in January 2006. Garza alleged that the events surrounding her

medical separation from TYC was yet another instance of retaliation by TYC officials.

       Later, counsel for TYC questioned Garza as to why she did not specifically grieve

each instance of retaliation allegedly engaged in by TYC officials. Garza responded by

alleging that she did not believe that she had anyone to which to grieve. Garza also was

unable to recall whether she filed a grievance pertaining to the denials of the two job

promotions. In reviewing Garza’s deposition testimony, we are unable to discern any

commentary on the third job promotion which Garza references on appeal.

       Garza’s February 8, 2005 and March 21, 2005 grievances neither contain the detail

that TYC suggests is required nor the detail Garza provided in her deposition testimony.

However, we cannot conclude that TYC established as a matter of law that Garza failed

to initiate a grievance because the record contains a copy of Canary’s April 11, 2005 letter


                                             16
and Tomlinson’s April 18, 2005 letter in response to Garza’s grievance. These letters

acknowledged TYC’s investigation and conclusion that TYC officials had not retaliated

against Garza and that Garza had received an unwarranted reprimand. See Shilling, 266
S.W.3d at 103 (concluding that because the City conducted an investigation of an

employee’s grievance, the employee had created a fact issue as to whether the City’s

grievance procedures were initiated). In fact, TYC’s notice argument is belied by the fact

that it commenced investigations into Garza’s February 8, 2005 and March 21, 2005

grievances. See id.; see also Montgomery County Hosp. Dist. v. Smith, 181 S.W.3d 844,

850 (Tex. App.–Beaumont 2005, no pet.) (holding that in the absence of a statutory

standard or a standard created by an employer’s grievance procedures, an employer is

entitled to fair notice of its employment decisions that are being grieved).10 There is no

evidence—nor is it argued—that TYC initiated the investigations into Garza’s complaints

on its own or for any other reason than Garza’s filing of a grievance.

        Moreover, the record contains jurisdictional facts that support Garza’s allegations

that: (1) the actions of TYC officials towards Garza were adverse personnel actions; (2)

that TYC officials continuously engaged in retaliatory acts against Garza in response to her

reporting of the alleged instances of child abuse; and (3) such actions may have created

a “hostile work environment.”11 See Burlington N. & Santa Fe Ry. Co. v. White, 548 U.S.
10
          In Montgomery County Hospital District v. Smith, the Beaum ont Court of Appeals also declined to
create a futility exception to the W histleblower Act, which would have allowed an em ployee to avoid the
grievance process where the person reviewing her term ination was “the person who m ade the decision to fire
her and whom she accused of com m itting a crim e.” 181 S.W .3d 844, 853-54 (Tex. App.–Beaum ont 2005,
no pet.).

        11
            To rise to an actionable level, a hostile environm ent m ust be “both objectively and subjectively
offensive, one that a reasonable person would find hostile or abusive, and one that the victim in fact did
perceive to be so.” Faragher v. City of Boca Raton, 524 U.S. 775, 787 (1998); see Garcia v. Levi Strauss &
Co., 85 S.W .3d 362, 369 (Tex. App.–El Paso 2002, no pet.). The United States Suprem e Court has m ade
is clear “that conduct m ust be extrem e to am ount to a change in the term s and conditions of em ploym ent .

                                                     17
53, 68 (2006) (recognizing that a retaliation action is an action that “a reasonable employee

would have found . . . [to be] materially adverse”); see also Montgomery County v. Park,

246 S.W.3d 610, 612 (Tex. 2007) (“[F]or a personnel action to be adverse within the

meaning of the [Texas Whistleblower] Act, it must be material, and thus likely to deter a

reasonable, similarly situated employee from reporting a violation of the law.”). Under the

Act, public employees are protected from retaliation for reporting, in good faith, violations

of law by the employing governmental entity or another public employee to an appropriate

law enforcement authority.12 See TEX . GOV’T CODE ANN . § 554.002(a); see also Alejandro

v. Robstown Indep. Sch. Dist., 131 S.W.3d 663, 667 (Tex. App.–Corpus Christi 2004, no

pet.). With the exception of the third promotion denial which Garza did not provide any

evidence to support, the record contains jurisdictional facts that: (1) Garza’s complaints

all flowed from the retaliation and “hostile work environment” language Garza provided in

her March 21, 2005 grievance; and (2) Garza’s February 8, 2005 grievance pertaining to

an unwarranted reprimand constituted another instance of potential retaliation by TYC

officials. See, e.g., Watson v. Dallas Indep. Sch. Dist., 135 S.W.3d 208, 226 (Tex.

App.–Waco 2004, no pet.) (concluding that the employee’s complaints about retaliatory

employment actions that occurred after the original grievance was filed flowed from the

original grievance filed regarding retaliation).


. . .” Faragher, 524 U.S. at 788. “‘[S]im ple teasing,’ offhand com m ents, and isolated incidents unless
extrem ely serious will not am ount to discrim inatory changes in the “‘term s and conditions of em ploym ent.’”
Id. at 788; see also Cerre v. Odfjell Terminals (Houston), LP, No. 13-05-055-CV, 2006 Tex. App. LEXIS 4083,
at **11-12 (Tex. App.–Corpus Christi May 11, 2006, no pet.) (m em . op.). “A hostile work environm ent is one
‘so severe and pervasive that it destroys a protected classm em ber’s opportunity to succeed in the workplace.’”
Cerre, 2006 Tex. App. LEXIS 4083, at *12 (quoting Shepherd v. Comptroller of Public Accounts, 168 F.3d 871,
874 (5th Cir. 1999)).

        12
            On appeal, T YC does not argue that Garza reported the alleged instances of child abuse in bad
faith, nor does it argue that Garza failed to report the alleged instances of child abuse to an appropriate law
enforcem ent authority. See T EX . G O V ’T C OD E A N N . § 554.002(a) (Vernon 2004).

                                                      18
       We disagree with TYC’s argument that Garza was required to grieve each specific

instance of retaliation. First, TYC has not provided a copy of its grievance procedures

requiring Garza to do so. See id. (noting that the grievance procedures for the Dallas

Independent School District precluded employees from bringing separate or serial

grievances arising from any event or a series of events that could have been previously

grieved). Second, an employee’s handwritten Whistleblower complaints are not to be held

to the same exacting standard as applied to pleadings drafted by attorneys. See Ender,
30 S.W.3d at 595. Third, this Court has applied the continuing-violation doctrine to

Whistleblower claims. See Univ. of Tex.-Pan Am. v. De Los Santos, 997 S.W.2d 817, 820

(Tex. App.–Corpus Christi 1999, no pet.) (“Under the ‘continuing violation’ doctrine,

equitable considerations may require that the limitations period not begin to run at the date

of the first incident of retaliatory conduct, but rather be tolled until facts supportive of a

cause of action are or should be apparent to a reasonably prudent person similarly

situated.”) (internal footnote omitted); see also Univ. of Houston v. Barth, 178 S.W.3d 157,

163 (Tex. App.–Houston [1st Dist.] 2005, pet. denied). There are sufficient factual

allegations in Garza’s pleadings and in her grievances to support her contentions that she

was subjected to ongoing retaliation by TYC officials which ultimately created a “hostile

work environment” and could invoke the continuing-violation doctrine; however, whether

that doctrine applies and which acts triggered the limitations period are issues that should

be resolved by the trier of fact. See Barth, 178 S.W.3d at 163.

       In any event, Garza’s jurisdictional evidence has created a fact issue regarding

whether each of her complaints were initiated by her February 8, 2005 and March 21, 2005

grievances. See TEX . GOV’T CODE ANN . § 554.006(a). TYC’s arguments on appeal do not


                                             19
establish its plea to the jurisdiction as a matter of law; instead, its arguments highlight a

fact dispute as to whether Garza’s complaints were indeed “initiated” under TYC’s

grievance procedures. See City of Dallas v. Watts, 248 S.W.3d 918, 921-22 (Tex.

App.–Dallas 2008, no pet.) (reasoning that appellant’s arguments do not establish its plea

to the jurisdiction as a matter of law but highlight a fact dispute as to whether appellee’s

actions “initiated” appellant’s appeal procedures). Consequently, the trial court did not err

in denying TYC’s plea to the jurisdiction on this ground. See Miranda, 133 S.W.3d at 227-

28 (reasoning that the trial court must deny the plea to the jurisdiction and leave its

resolution to the fact finder if the evidence creates a fact question regarding jurisdiction);

Watts, 248 S.W.3d at 921-22. We overrule TYC’s first issue.

B. Garza’s Texas Family Code Claims

       In its second issue, TYC asserts that the trial court committed reversible error by

failing to grant its plea to the jurisdiction with respect to all of Garza’s claims under chapter

261 of the family code. TYC argues that all of Garza’s claims could have been brought

under the Act; therefore, Garza’s family code claims were precluded. Garza counters by

arguing that she pleaded facts that supported a chapter 261 claim that did not fall under

the Act.

       1. Employment Retaliation Under the Texas Family Code

       Section 261.110 of the family code provides that an employer:

       may not suspend or terminate the employment of, or otherwise discriminate
       against, a person who is a professional and who in good faith:

              (1) reports child abuse or neglect to:

                      (A) the person’s supervisor;

                      (B) an administrator of the facility where the person is

                                               20
                     employed;

                     (C) a state regulatory agency;

                     (D) a law enforcement agency; or

              (2) initiates or cooperates with an investigation or proceeding by a
              governmental agency relating to an allegation of child abuse or
              neglect.

TEX . FAM . CODE ANN . § 261.110(b) (Vernon 2008). Moreover, subsection (f) provides that:

              A public employee who alleges a violation of this section may sue the
       employing state or local governmental entity for the relief provided for by this
       section. Sovereign immunity is waived and abolished to the extent of liability
       created by this section. A person having a claim under this section may sue
       a governmental unit for damages allowed by this section.

Id. § 261.110(f). However, “[a] public employee who has a cause of action under Chapter

554, Government Code, based on conduct described by Subsection (b) may not bring an

action based on that conduct under this section.” Id. § 261.110(l).

       2. Discussion

       On appeal, TYC contends that the conduct at issue may give rise to actions under

both the Act and the family code. However, in its order denying TYC’s plea to the

jurisdiction, the trial court noted the following: “IT IS ORDERED that Plaintiff is precluded

from submitting any jury issues under Chapter 261 of the Texas Family Code on any

causes of action that could sustain an action under Chapter 554 of the Texas Government

Code known as the Texas Whistleblower’s [sic] Act . . . .” This mirrors the language

provided in section 261.110(l) of the family code and protects TYC from concurrent liability

under both chapter 261 of the family code and the Act. See id. Garza has presented

jurisdictional evidence which demonstrates that she reported child abuse to her supervisor,

a state regulatory agency, Child Protective Services, and a law enforcement agency, the


                                             21
Edinburg Police Department. Garza has thus alleged and provided jurisdictional evidence

demonstrating continuing retaliatory acts engaged in by TYC officials which created a

“hostile work environment.” This evidence may support a claim under chapter 261 of the

family code, which, in turn, creates a fact issue regarding jurisdiction. See id. § 261.110(b).

We conclude that whether the acts alleged by Garza fall solely under the Act or chapter

261 of the family code is for the fact finder to decide. See Miranda, 133 S.W.3d at 227-28

(requiring the trial court to deny a plea to the jurisdiction if the evidence creates a fact

question as to jurisdiction and to leave the resolution of the fact question to the fact finder);

see also Shilling, 266 S.W.3d at 101. As such, TYC has not established its plea to the

jurisdiction as to Garza’s chapter 261 claims as a matter of law. Accordingly, we overrule

TYC’s second issue.

                                       IV. CONCLUSION

       Having overruled both of TYC’s issues on appeal, we affirm the trial court’s denial

of TYC’s plea to the jurisdiction.




                                                    DORI CONTRERAS GARZA,
                                                    Justice

Memorandum Opinion delivered and
filed this the 7th day of May, 2009.




                                               22